DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Reply
An amendment and RCE filed on 21 October 2021 are acknowledged. Claim 1 is amended. Claims 1, 4-6, 11, 14-16, and 21-26 are pending and are presented for examination on the merits.
In response to the amendment filed on 21 October 2021, objections to the claims are added, and the rejections over the prior art are maintained with modification. Claims 11, 14-16, 21, 22, 25, and 26 are drawn to allowable subject matter.

Claim Objections
Claims 5, 6, 15, 16, 24, and 26 are objected to because of the following informalities:  
Regarding claims 5 and 15 and the illustrated third and fourth fluorophores, a formal negative charge must be illustrated on the boron atom, and a formal positive charge must be illustrated on the nitrogen atom illustrated with four bonds.
Regarding claims 6 and 16 and the illustrated left and middle fluorophores, a formal negative charge must be illustrated on the boron atom, and a formal positive charge must be illustrated on the nitrogen atom illustrated with four bonds.
Regarding claims 24 and 26 and formula (V), a formal negative charge must be illustrated on the boron atom, and a formal positive charge must be illustrated on the nitrogen atom illustrated with four bonds.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Quesada ("Fluorescent Phenylpolyene Analogues of the Ether Phospholipid Edelfosine for the Selective Labeling of Cancer Cells," Journal of Medicinal Chemistry, 2004; previously relied upon) in view of Weichert 2014 ("Alkylphosphocholine Analogs for Broad-Spectrum Cancer Imaging and Therapy," Science Translational Medicine, 2014; IDS; previously relied upon).
Regarding claims 1, 4, and 23, Quesada discloses a method of identifying tumor cells (leukemia, Fig. 2; selective labeling of tumor metastasis, page 5334, last para.) comprising: 
(i) contacting a sample from a subject (T-leukemic Jurkat cells) with a composition comprising a luminescent molecule having a fluorophore (fluorescent analogue 6; Scheme 1; Fig. 2); and 
(ii) visualizing cells from the sample by fluorescent microscopy (page 5334, last para.; Fig. 2) or flow cytometry (footnote 17, page 5335).

    PNG
    media_image1.png
    120
    486
    media_image1.png
    Greyscale

Quesada does not explicitly disclose that the sample is a blood or blood serum sample or that the subject has one or more circulating tumor cells, wherein the one or more circulating tumor cells are selected from the group consisting of a breast cancer cell, a lung cancer cell, a thyroid cancer cell, a cervical cancer cell, a squamous cell, a carcinoma cell, a prostate cancer cell, a pancreas cancer cell, a colorectal cancer cell, and a cancer stem cell.
Nevertheless, Quesada teaches that synthetic ether lipids (EL) have been shown to selectively inhibit the proliferation of cancer cells from a wide variety of solid tumors and leukemias (page 5333; left col.). Quesada further teaches that a fluorescent analogue of edelfosine might be of utility in "the selective labeling of tumor metastasis" (page 5333; last para.). The examiner takes official notice that circulating tumor cells (CTCs) in the bloodstream are a stage of tumor metastasis and that common solid tumors include the claimed cancer types (breast, prostate, etc.).
In a first embodiment, Quesada analyzes incubation of the fluorescent analogue with leukemia cells versus normal peripheral blood lymphocytes, finding that whereas a faint labeling could hardly be observed in normal blood cells after incubation with the fluorescent analogue, the fluorescent analogue was taken up in large quantities by leukemic cells (page 5334, last para.). In a different embodiment, Quesada teaches that "a fluorescent analogue might also be of utility in the selective labeling of tumor metastasis" in the context of "new diagnostic assays" (page 5333, last para.). Given that tumor metastasis is commonly spread via the bloodstream, and given that Quesada analyzes leukemia cells and normal blood cells, which are found in blood samples, it would have been obvious to one of ordinary skill in the art at the time of filing that the sample of Quesada is a blood sample from a subject having one or more CTCs for the benefit of detecting tumor metastasis non-invasively in potential patients.
The Supreme Court decided that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 
Further regarding claims 1, 4, and 23, Quesada discloses a compound (fluorescent analogue 6, Scheme 1) that is analogous to the claimed compound of formula (III), where X is a fluorophore (ω-phenyltetraene group) and Y is OR, wherein R is an alkyl.
Quesada does not disclose a compound of formula (III), where n is an integer from 16 to 30, instead teaching that n is 7.
In the analogous art of fluorescent phospholipids for the selective labeling of cancer cells, including prostate cancer cells, Weichert 2014 teaches that increasing the alkyl chain length results in enhanced tumor uptake (page 1, right col., first paragraph). For the benefit of increased uptake by cancer cells, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the alkyl chain length of Quesada's fluorescent analogue 6 such that n of formula (III) is an integer from 16 to 30.
Regarding claim 5, Quesada does not disclose that the fluorophore is selected from the claimed group of fluorophores. Weichert 2014 discloses phospholipids of formula (II) comprising the claimed fluorophores (CLR1501 and CLR1502, Fig. 1). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). For the benefit of selecting from common examples of fluorophores, such as BODIPY, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the ω-phenyltetraene of Quesada's fluorescent analogue 6 with one of the fluorophores of Weichert 2014.
Regarding claim 6, Quesada does not disclose that the compound is a compound of formula (II) and the fluorophore is selected from the claimed group. 
Regarding claim 24, Quesada does not disclose that the compound is a compound of formula (V) or (VI). 

For the benefit of selecting a fluorescent phospholipid that is known to undergo in vitro and in vivo selective uptake by a wide range of malignant cells, including prostate cancer cells, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Quesada by substituting CLR1501 or CLR1502 of Weichert 2014 for fluorescent analogue 6 of Quesada.

Allowable Subject Matter
Claims 11, 14, 21, 22 and 25 are allowed.
Claims 15, 16, and 26 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 11, 14-16, 21, 22, 25, and 26 distinguished from the closest prior art of record because the prior art, including Quesada in view of Weichert 2014, does not disclose the claim 11, step (iii) limitation of isolating the one or more CTCs following step (ii).

Response to Arguments
Applicant's arguments filed on 21 October 2021 have been considered and are not persuasive.
Regarding Quesada's teaching that the design of compound 6 was in the hope of preserving the drug activity and selectivity of edelfosine as it pertains to the length of the lipophilic group, Applicant's argument that "Quesada, however, does not disclose or suggest any other fluorescent analogs while retaining both apoptotic activity and selectivity" is not persuasive for three reasons.
prior to the work disclosed in the Quesada paper, i.e., prior to the synthesis and testing of compound 6. However, the rejection is not based upon the state of the art prior to Quesada, but upon Quesada itself. The disclosure of Quesada establishes that compound 6 itself has strong uptake and apoptotic selectivity for human T-leukemia Jurkat cells over normal peripheral blood lymphocytes. Accordingly, in view of the disclosure of Quesada, fluorescent analogue 6 can be treated as a starting point having both apoptotic activity and selectivity, rather than relying upon its inspiration, edelfosine, as a starting point.
Second, the teaching of Quesada is not limited to methods of using edelfosine and its fluorescent analogue as therapeutic agents for inducing apoptosis. Quesada also includes the broader teaching that the fluorescent analogues of drugs are very useful tools for the development of new diagnostic assays, and that a fluorescent analogue of edelfosine might be of utility in the selective labeling of tumor metastasis (page 5333, last para.). Regarding the use of fluorescent analogues for diagnosis rather than for therapy, the issue of apoptotic activity is not pertinent (as opposed to selectivity, which is relevant to selective labeling).
Third, the rejection is based upon Quesada in view of Weichert 2014, not Quesada alone. Weichert 2014 provides guidance for changing the structural design of the fluorescent label. Weichert 2014 discloses a fluorescent phospholipid for the selective labeling of cancer cells and teaches that increasing the alkyl chain length results in enhanced tumor uptake (page 1, right col., first paragraph). Accordingly, Weichert 2014 a reasonable expectation of success for making the proposed change to compound 6 of Quesada.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the following regarding the probes of Weichert 2014, which are used for solid tumors (original italics):
There is no suggestion that Weichert's compounds could specifically detect, or cause apoptosis in, small populations of CTCs in blood. Thus, it would have been unpredictable that the Examiner's proposed modification of Quesada's compound 6, which involves significantly varying the aliphatic chain length, could possibly result in a compound with satisfactory apoptotic activity and selectivity as required in Quesada.

First, as noted above, the teachings of Quesada are not limited to using fluorescent analogues of drugs as therapeutic agents to induce apoptosis. In Quesada's broader teaching that the fluorescent analogues of drugs are very useful tools for the development of new diagnostic assays, and that a fluorescent analogue of edelfosine might be of utility in the selective labeling of tumor metastasis (page 5333, last para.), apoptotic activity is not required (only selectivity). Regarding selectivity, given that the probes of Weichert 2014 also have selectivity for tumor cells, the proposed modification to Quesada's compound 6 to more closely resemble the probes of Weichert 2014 (or the proposed substitution of Quesada's compound 6 with a probe of Weichert 2014) would not be unpredictable regarding the issue of selectivity.
Second, there is no evidence of record to establish that modifying Quesada's method to visualize CTCs in blood or blood serum would be unpredictable. The statement in paragraph [0002] of the instant specification that "identification and isolation of CTCs from whole blood is technically challenging because CTCs are extremely rare and can be as low as 1 cell in 7.5 milliliters ("mL") of blood (i.e. 1 in several billion cells)" does not constitute evidence of difficulty or of unpredictability. Moreover, the instant disclosure does not disclose any special technology or methodology, other than the disclosed compounds, to identify and isolate CTCs from whole blood. Given that Quesada discloses the same analytical techniques (fluorescent microscopy and flow cytometry) as the instant specification to visual tumor cells, the instant disclosure does not provide evidence that modifying Quesada's method to visualize CTCs in blood or blood serum would be unpredictable.
Applicant argues that the claimed method achieves surprising superior results over the prior art, as evidenced by Tables 1 and 2 of Example 2 of the specification.
Regarding evidence of unexpected results as a secondary consideration of non-obviousness, the evidence of nonobviousness must be commensurate in scope with the claims. See MPEP 716.02(d). The evidence of Example 2 is limited to the compound CLR1501. While the specification does not provide the structure of CLR1501, according to Fig. 1 of Weichert 2014, CLR1501 matches formula (V) of claim 24 [with the exception of missing formal charges in the claimed formula, which are newly objected to]. Formula (V) of claim 24 is a species of formula (II) of claim 1 and is outside the scopes of formulae (III) and (IV) of claim 1. 
Regarding Tables 1 and 2 of Example 2, the specification teaches that "CLR1501 is capable of identifying circulating tumor cells that would otherwise go undetected in current single and multi-marker assay" and that "CLR 1501 alone may be a more accurate measurement of clinical response than current assays, negating the need for identification of both EpCAM and CK." However, the instant disclosure provides insufficient evidence to support these conclusions.
According to the specification, "By definition, a CTC is a nucleated, CD45 negative, epithelial cell adhesion molecule ("EpCAM") positive, and pan-cytokeratin ["CK"] positive cell" ([0002]). Tables 1 and 2 show that CLR1501 stains many more cells than "by definition" CTCs in blood samples of patients with varying cancer types, sometimes millions more cells. There are two possible explanations for this discrepancy in numbers: (i) the criteria for "by definition" CTC are too narrow, giving false negatives for identifying circulating tumor cells, and (ii) CLR1501 has poor selectivity for CTCs, giving false positives for identifying circulating tumor cells. The evidence of record does not establish whether one or both of these explanations explain the data of Tables 1 and 2.
The specification provides no evidence that the cells identified as "CK+/CLR1501+", "EpCAM+/CLR1501+", or "CK-/EpCAM-/CLR1501+", which are negative for at least one of CK and EpCAM and therefore fail to qualify as "by definition" CTCs, are actually tumor cells. That is, the specification provides no evidence that the millions of cells that are stained by CLR1501 and yet fail the "by definition" CTC criteria are cancerous, rather than simply being false positives. 
Accordingly, the evidence of record is insufficient to establish that CLR1501 is capable of identifying circulating tumor cells that would otherwise go undetected in current methods, as opposed to merely providing false positive identifications. Likewise, the evidence of record is insufficient to establish that CLR1501 is a more accurate measurement of clinical response than current assays, rather than being a less accurate measurement with poor selectivity. The evidence of record merely demonstrates that a larger number of circulating cells are stained by CLR1501 than qualify as "by definition" CTCs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797